Citation Nr: 1026731
Decision Date: 07/16/10	Archive Date: 09/09/10

Citation Nr: 1026731	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-33 578	)	DATE JUL 16 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for nerve disability of the 
upper extremities (separate and apart from the already service-
connected cervical strain, post traumatic, with degenerative disc 
disease, C4-6 and spinal stenosis, C6-7, with right and left 
radiculopathy).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from September 1969 to April 
1973.

This matter came to the Board of Veterans' Appeals (Board) from a 
January 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in August 
2008 for further development.  The Board issued an appellate 
decision on October 23, 2009.  For reasons discussed below, that 
Board decision is being vacated. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  On October 23, 2009, the Board issued a decision on the issue 
of entitlement to service connection for disability of the 
bilateral upper extremities finding that service connection was 
warranted for bilateral upper extremity radiculopathy. 

2.  It was subsequently brought to the Board's attention that 
service connection had already been established for right and 
left radiculopathy associated with cervical strain, post 
traumatic, with degenerative disc disease, C4-6 and spinal 
stenosis, C6-7.  

3.  The Board's October 23, 2009, decision did not address the 
question of entitlement to service connection for nerve 
disability of the upper extremities (separate and apart from the 
already service-connected cervical strain, post traumatic, with 
degenerative disc disease, C4-6 and spinal stenosis, C6-7, with 
right and left radiculopathy).




CONCLUSION OF LAW

The October 23, 2009, Board decision is hereby vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant was denied due process and when the 
allowance of benefits was based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

In its October 2009 decision, the Board granted service 
connection for bilateral upper extremity radiculopathy due to the 
Veteran's service-connected posttraumatic chronic cervical 
strain.  However, at the time of the October 2009 Board decision, 
the RO had already granted service connection for cervical 
strain, posttraumatic, with generative disc disease, C4-6 and 
spinal stenosis, C6-7 with right and left radiculopathy (40 
percent from November 5, 1991 and 60 percent from 
March 24, 1993).  The Board's decision did not address the 
question of entitlement to service connection for nerve 
disability of the upper extremities (separate and apart from the 
already service-connected cervical strain, post traumatic, with 
degenerative disc disease, C4-6 and spinal stenosis, C6-7, with 
right and left radiculopathy).  As such, due process has not been 
served to the extent the Veteran is claiming service connection 
for such separate nerve disability of the upper extremities.  


ORDER TO VACATE

The October 23, 2009, Board decision is vacated.  
  

REMAND

Since the Veteran is already service-connected for his bilateral 
upper extremity radiculopathy, additional development is 
necessary to determine whether the Veteran has nerve disability 
of the upper extremities that is separate and apart from his 
service-connected radiculopathy.

In its August 2008 remand, the Board noted that in a letter dated 
in July 2003, 
Dr. J.B.S. opined that the ulnar neuropathy and ulnar entrapment 
syndrome (that were diagnosed in service in 1973) were at least 
as likely as not related to service.  By contrast, when the 
Veteran underwent a VA examination in October 2003, the VA 
examiner found no clinical evidence of ulnar neuropathy, and 
noted that the findings were consistent with bilateral carpal 
tunnel sydrome.  However, the VA examiner did not offer an 
opinion as to the etiology of the bilateral carpal tunnel 
syndrome.

Due to the conflicting medical evidence reflecting what 
disability was present, and given the 1973 in-service medical 
findings, the Board remanded the claim for another VA examination 
for clarification.

While the Veteran was afforded a VA examination in January 2009, 
the Board finds that additional development is necessary to 
determine whether the Veteran's bilateral carpal tunnel syndrome 
is related to service, and whether or not the Veteran does have 
ulnar neuropathy and ulnar entrapment syndrome related to 
service.

The Board notes that all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 
1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 
"to fully and sympathetically develop the veteran's claim to its 
optimum before deciding it on the merits").  Since the Veteran 
is claiming that his neuropathy of the upper extremities is 
related to his service-connected posttraumatic chronic cervical 
strain with DDD, a VA medical opinion regarding a secondary 
relationship is also warranted.
 
Finally, in the present appeal, the Veteran was provided adequate 
notice of what type of information and evidence was needed to 
substantiate his service connection claim, but was not provided 
notice of the type of evidence necessary to establish service 
connection on a secondary basis.  Since the appeal is being 
remanded for other reasons outlined above, it is appropriate to 
also direct that the RO furnish proper notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
notice that includes an explanation as to 
the information or evidence needed to 
establish service connection on a secondary 
basis.

2.  The Veteran should also be afforded an 
appropriate VA examination to determine the 
nature, extent and etiology of any nerve 
disability of the upper extremities (to 
include ulnar neuropathy, ulnar entrapment 
sydrome, and bilateral carpal tunnel 
syndrome) which is separate from the 
already service-connected radiculopathy of 
the upper extremities.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After examining the Veteran, the examiner 
should clearly report diagnoses for any 
current nerve disorders of the upper 
extremities (such as include ulnar 
neuropathy, ulnar entrapment sydrome, and 
bilateral carpal tunnel syndrome) separate 
from the already service-connected 
radiculopathy of the upper extremities.   



The examiner should then respond to the 
following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current nerve disorder (separate from the 
already service-connected radiculopathy of 
the upper extremities) is causally related 
to the Veteran's service?  

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current nerve disorder (separate from the 
already service-connected radiculopathy of 
the upper extremities) is proximately due 
to or caused by the Veteran's service-
connected cervical strain, post traumatic, 
with degenerative disc disease, C4-6 and 
spinal stenosis, C6-7, with right and left 
radiculopathy?

c)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current nerve disorder (separate from the 
already service-connected radiculopathy of 
the upper extremities) has been aggravated 
by the Veteran's service-connected cervical 
strain, post traumatic, with degenerative 
disc disease, C4-6 and spinal stenosis, C6-
7, with right and left radiculopathy?

A rationale should be offered for all 
opinions rendered. 

3.  In the interest of avoiding further 
remand, the RO should review the medical 
examination report to ensure it is 
responsive to the posed questions and that 
a rationale has been furnished. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine whether 
service connection is warranted for nerve 
disability of the upper extremities 
(separate and apart from the already 
service-connected cervical strain, post 
traumatic, with degenerative disc disease, 
C4-6 and spinal stenosis, C6-7, with right 
and left radiculopathy) under both direct 
and secondary theories of service 
connection.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


Citation Nr: 0940422	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for disability of the 
bilateral upper extremities, to include as due to the 
Veteran's service-connected posttraumatic chronic cervical 
strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1969 to 
April 1973.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded August 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although a claimant may describe only one particular disorder 
in a service connection claim, the claim should not 
necessarily be limited to that disorder.  The  VA should 
consider: the claimant's description of the claim, the 
symptoms the claimant describes, and information the claimant 
submits or VA develops and obtains in connection with the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, 
the nature of the disability for which he is seeking benefits 
mainly involves his bilateral upper extremities.  
Accordingly, the issue has been redescribed since the August 
2008 Board remand as reflected in the first page of this 
decision.    


FINDING OF FACT

Bilateral upper extremity radiculopathy is related to the 
Veteran's service-connected posttraumatic chronic cervical 
strain with degenerative disc disease.


CONCLUSION OF LAW

Bilateral upper extremity radiculopathy is proximately due to 
the Veteran's service-connected posttraumatic chronic 
cervical strain with degenerative disc disease.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for bilateral upper extremities, to 
include as due to the Veteran's service-connected 
posttraumatic chronic cervical strain with DDD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       

Service treatment records show that the Veteran was treated 
for his bilateral upper extremities.  A September 1970 line 
of duty determination shows a preliminary diagnosis of right 
elbow laceration.  It was noted that the Veteran was walking 
on the edge for the road when he was struck by a car from 
behind.  A September 1970 clinical record cover sheet shows 
right shoulder contusion.  An October 1970 letter from South 
Warwickshire Hospital reveals when the Veteran was treated, 
he had a small laceration of the inner aspect of his right 
elbow, some bruising over the right shoulder region and 
abrasions on both hands; and it was noted that there were no 
abnormal neurological signs.  A December 1972 service 
treatment record shows that the Veteran was seen for 
bilateral shoulder pain.  While a January 1973 separation 
examination shows clinical evaluation of the upper 
extremities were marked as both normal and abnormal, the 
Board notes that posterior cervical myalgia was noted.  In 
January 1973 and February 1973, the Veteran was seen again 
for his shoulder.  A March 1973 service treatment record 
shows that the Veteran complained of pain in both shoulders, 
and tingling and subjective numbness in the ulnar border of 
both hands.  A March 1973 medical board evaluation shows that 
the Veteran complained of dizziness with associated pain in 
neck, shoulders and arms; and the diagnosis was cervical 
spondylosis.  An April 1973 treatment record shows that he 
was seen for mild bilateral ulnar entrapment at elbow.  

Post service, a March 1992 letter from Duncan Bowell, M.D. 
showed that the Veteran had constant neck pain and pain into 
his right shoulder and a feeling of numbness in his right 
hand, especially the right thumb and index finger.  Dr. 
Bowell reported that these findings were confirmed with nerve 
conduction studies.  

A March 1994 VA treatment record shows that the Veteran 
complained of pain and paresthesias radiating down the ulnar 
aspect of both upper extremities and the lateral aspects of 
both legs to the feet.  The VA treatment record revealed that 
this was an abnormal study with electrophysiologic evidence 
of a mild left C7-T1 radiculopathy; and that an early left L4 
radiculopathy may also be present.  The VA treatment record 
further revealed no evidence of other radiculopathy, 
polyneuropathy, plexopathy or myopathy.

A July 2002 VA treatment record shows that a study was 
conducted because right ulnar neuropathy was ruled out.  It 
was noted that the Veteran complained of pain in both elbows 
and cramping of hands for approximately 22 years after being 
struck by an 18 wheeler while in service.  It was 
additionally noted that he was diagnosed with cervical and 
lumbar spondylosis with ulnar compression neuropathy in the 
past.  Interpretation of findings show: (1) abnormal study; 
(2) electrodiagnostic findings were compared with sensory 
neuropathy as diagnosed on earlier electromyograph 
emergency/nerve conduction studies (EMG/NCS) of October 2001; 
and (3) no electrodiagnostic evidence of right ulnar nerve 
entrapment.  In a July 2002 addendum, it was noted that after 
testing the Veteran, all of his nerves tested small, which 
suggested sensory polyneuropathy.

A June 2003 private treatment record shows that Marshall S. 
Fruman, M.D., F.A.C.S. diagnosed bilateral carpal tunnel 
syndrome.

In a July 2003 letter, Jonathan B. Shaffer, M.D. stated that 
he had briefly reviewed the Veteran's military records and 
that the Veteran was diagnosed with ulnar neuropathy and 
ulnar entrapment sydrome in 1973.  He stated that the Veteran 
continued to suffer hand pain and that it was at least as 
likely as not related to the bilaterally ulnar nerve 
entrapment from the Veteran's service.  

An August 2003 VA treatment record shows an assessment that 
included bilateral wrist pain-EMG suggestive of 
polyneuropathy.

The Veteran was afforded a VA examination in October 2003.  
After reviewing the claims file and after examining and 
interviewing the Veteran, the VA examiner diagnosed chronic 
posttraumatic neck pain with radicular features most likely 
related to underlying degenerative disc disease involving the 
cervical spine with associated spinal stenosis contributed by 
a previous history of neck trauma.  The VA examiner continued 
that there is no clinical or electrodiagnostic evidence of 
ulnar neuropathy (entrapment at the elbows).  

The VA examiner noted that the Veteran has been suffering 
from chronic neck pain, stiffness and radicular 
symptomatology involving the upper and lower extremities 
since the auto-pedestrian accident in 1970.  The VA examiner 
stated that the Veteran reported symptoms suggestive of 
radiculopathy since the past several years and that EMG 
examination have been inconsistent.  The VA examiner noted 
that some of the EMG's suggested evidence of mild 
radiculopathy while more recent ones have suggested 
otherwise.

The VA examiner stated that clinically, sensory examination 
was difficult to perform and that the most consistent 
findings were perhaps decreased sensations in the bilateral 
C7-C8 dermatomes.  It was observed that there was no clinical 
evidence of ulnar neuropathy [entrapment] at the elbows, and 
that the Veteran's recent EMG and NCS were also negative for 
any evidence of ulnar neuropathy.  The VA examiner stated 
that these findings were consistent with bilateral carpal 
tunnel syndrome (clinically inconsistent).  The VA examiner 
reported that an EMG performed at the Houston VA medical 
center revealed evidence of sensory peripheral neuropathy.  

As noted by the Board in August 2008, the VA examiner did not 
provide an opinion in October 2003 as to the etiology of the 
bilateral carpal tunnel syndrome.  With conflicting medical 
evidence as to what disability was present and given the 1973 
in-service medical findings, the Board remanded the claim for 
a VA examination and opinion as to whether the Veteran's 
current disability (however diagnosed) is causally related to 
his active duty service.  

The Veteran was afforded another VA examination in January 
2009 pursuant to the August 2008 Board remand.  After 
reviewing the claims file and after interviewing and 
examining the Veteran, the VA examiner acknowledged the auto-
pedestrian accident in service, and that the Veteran has been 
suffering from chronic pain and stiffness of the neck and 
shoulder.  The Veteran stated that the neck pain would 
intermittently radiate down both upper extremities, primarily 
involving the medial border of the arm and forearm up to the 
fourth and fingers bilaterally.  

The VA examiner noted that the Veteran had undergone 
extensive evaluation which led to the diagnosis of underlying 
severe degenerative disc disease involving the cervical spine 
with associated spinal stenosis and neural foraminal 
stenosis.  It was additionally noted that the Veteran had 
undergone several EMG examinations that the VA examiner 
acknowledged that some were supportive, while others did not 
identify underlying radiculopathy.  The examiner noted that 
clinically, the Veteran's symptomatology is consistent with 
cervical radiculopathy and is also supported by the magnetic 
resonance imaging (MRI) findings.  The impression included 
bilateral upper extremity radiculopathy most likely secondary 
to underlying degenerative disc disease of the cervical 
spine.       

Service connection for bilateral upper extremity 
radiculopathy secondary to his service-connected cervical 
spine with DDD is therefore warranted.   

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board acknowledges that RO letters in August 
2003 and December 2008 did not inform the Veteran of the 
manner in which disability ratings and effective dates are 
assigned.  The Board notes that the RO will take appropriate 
action in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice 
of disagreement if he wishes to appeal from the downstream 
determination. 


ORDER

Entitlement to service connection for bilateral upper 
extremity radiculopathy due to the Veteran's service-
connected posttraumatic chronic cervical strain is warranted.  
The appeal is granted to this extent.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


